 Case 2:20-cv-02676-PA Document 18 Filed 09/14/20 Page 1 of 8 Page ID #:783


 1                                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   In re ROBERT W. HUNT M.D., a                  No.    CV 20-2676 PA
     medical corporation,
12                                                 OPINION ON APPEAL FROM
                 Debtor,                           BANKRUPTCY COURT
13
     PELI POPOVICH HUNT, CARMEN                    Bankruptcy Case No. 2:11-bk-58228-ER
14   POPOVICH, MIGUEL POPOVICH, and
     GASTON POPOVICH,
15
                 Appellants,
16          v.
17   PETER C. ANDERSON, U.S. Trustee,
     DAVID M. GOODRICH, Chapter 7
18   Trustee, and ELISSA MILLER, Chapter
     7 Trustee,
19               Appellees.
20
21          Before the Court is a pro se appeal filed by Peli Popovich Hunt (“Hunt”), Carmen
22   Popovich, Miguel Popovich, and Gaston Popovich (collectively, “Appellants”). Appellants
23   challenge the Bankruptcy Court’s February 14, 2020 Order rejecting a document presented
24   for filing by Hunt pursuant to the Court’s Order determining Hunt to be a vexatious litigant.
25   Appellants also challenge the Bankruptcy Court’s March 9, 2020 Order Granting
26   Compromise Motion and Approving Stipulation Between Elissa D. Miller, Chapter 7
27   Trustee for the Estate of Peli Popovich Hunt, and David M. Goodrich, Chapter 7 Trustee for
28   the Estate of Robert W. Hunt, M.D., a Medical Corporation.
 Case 2:20-cv-02676-PA Document 18 Filed 09/14/20 Page 2 of 8 Page ID #:784


 1          Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the
 2   Court finds that this matter is appropriate for decision without oral argument. For the
 3   reasons discussed below, the Court hereby DISMISSES this appeal for failure to comply
 4   with the Pre-Filing Order issued in 15-667 AG, which determined Hunt to be a vexatious
 5   litigant and set forth specific pre-filing requirements that Hunt must satisfy in order to
 6   initiate an bankruptcy appeal. In the alternative, the Court AFFIRMS the Bankruptcy
 7   Court’s Orders on the basis that there was no abuse of discretion.
 8   I.     Background
 9          On October 16, 2014, the Bankruptcy Court issued an Order determining Peli
10   Popovich Hunt, individually and as Trustee of the Robert and Peli Hunt Living Trust and as
11   agent of Robert W. Hunt M.D., a Medical Corporation, to be a vexatious litigant. The
12   Bankruptcy Court imposed pre-filing requirements against Hunt, instructing her that if she
13   seeks to file any further pleadings in this case, she must first deliver a copy of the pleadings
14   to chambers. The Bankruptcy Court would approve all filings it deems not to be frivolous or
15   duplicative.
16          On February 4, 2020, Appellee David M. Goodrich filed a Motion for Order
17   Authorizing and Approving a Stipulation Between Elissa D. Miller, Chapter 7 Trustee for
18   the Estate of Peli Popovich Hunt, and David M. Goodrich, Chapter 7 Trustee for the Estate
19   of Robert W. Hunt, M.D., a Medical Corporation pursuant to Bankruptcy Rule 9019
20   (“Compromise Motion”). On February 14, 2020, Hunt presented for filing a “Notice of
21   Opposition and Request for a Hearing” in response to the Compromise Motion. That same
22   day, the Bankruptcy Court issued an order rejecting Hunt’s proposed opposition brief,
23   finding that it was duplicative and frivolous and therefore was barred by the October 16,
24   2014 Vexatious Litigant Order. The Clerk of the Court was directed to not enter the
25   proposed opposition brief on the docket. On March 9, 2020, the Bankruptcy Court granted
26   the Compromise Motion and approved the Stipulation between the Chapter 7 Trustees.
27          On March 23, 2020, Appellants filed a Notice of Appeal. The Notice of Appeal
28   identifies the Bankruptcy Court’s February 14, 2020 Order as the subject of appeal. (See
                                                    -2-
 Case 2:20-cv-02676-PA Document 18 Filed 09/14/20 Page 3 of 8 Page ID #:785


 1   Dkt. 1 at 2-3 (subject of appeal is the “denial of leave to file opposition” and Appellants
 2   state that “[t]he notice of appeal (NOA) . . . takes the February 14, 2020 order . . . up on
 3   appeal.”).) Appellants then filed an Errata and Amended Notice of Appeal, which appears
 4   to indicate that Appellants is also appealing the Court’s March 9, 2020 Order granting the
 5   Compromise Motion. (See Dkt. 2 at 2-3 (subject of appeal includes both “denial of leave to
 6   oppose” and “order grant [sic] compromise and compatuation [sic]”).) Appellants have filed
 7   an Opening Brief and Appendix. (Dkts. 13 and 14.) Appellee David M. Goodrich has filed
 8   an Answering Brief brief and Appendix. (Dkts. 16 and 17.)
 9   II.    Jurisdiction
10          Title 28 U.S.C. § 158(a) gives the district court jurisdiction to hear appeals from the
11   bankruptcy court regarding “final judgments, orders, and decrees.” 28 U.S.C. § 158(a).
12   III.   Standard of Review
13          The Bankruptcy Court’s decision to reject a proposed filing under a vexatious litigant
14   order is reviewed for abuse of discretion. See In re Haugen, 243 F. App’x 288, 290 (9th Cir.
15   2007); In re Melcher, 2017 U.S. Dist. LEXIS 162760, at *4 (N.D. Cal. Sept. 30, 2017);
16   Melcher v. Richardson, 2016 U.S. Dist. LEXIS 112502, at *3 (N.D. Cal. Aug. 22, 2016).
17   The Bankruptcy Court’s approval of a compromise is reviewed for abuse of discretion. In re
18   Hooper, 2012 Bankr. LEXIS 680, *13 (9th Cir. B.A.P. Feb. 14, 2012) (citing In re Debbie
19   Reynolds Hotel & Casino, Inc., 255 F.3d 1061, 1065 (9th Cir. 2001)). “A bankruptcy court
20   abuses its discretion if it applies the wrong legal standard, misapplies the correct legal
21   standard, or makes factual findings that are illogical, implausible, or without support in
22   inferences that may be drawn from the facts in the record.” In re Esterlina Vineyards &
23   Winery, LLC, 2018 Bankr. LEXIS 760, at *8 (9th Cir. B.A.P. Mar. 13, 2018) (citing
24   TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d 820, 832 (9th Cir. 2011)).
25   IV.    Discussion
26          A.     Failure to Comply With the Pre-Filing Order Issued in 15-667 AG
27          “Federal courts can regulate the activities of abusive litigants by imposing carefully
28   tailored restrictions under [] appropriate circumstances.” Ringgold-Lockhart v. Cty. of Los
                                                    -3-
 Case 2:20-cv-02676-PA Document 18 Filed 09/14/20 Page 4 of 8 Page ID #:786


 1   Angeles, 761 F.3d 1057, 1061 (9th Cir. 2014) (citing De Long v. Hennessey, 912 F.2d 1144,
 2   1147 (9th Cir. 1990)) (quotations omitted). “[E]njoining litigants with abusive and lengthy
 3   [litigation] histories is one such . . . restriction that courts may impose.” Id. (citing De Long,
 4   912 F.2d at 1147). “Such pre-filing orders may enjoin the litigant from filing further actions
 5   or papers unless he or she first meets certain requirements, such as obtaining leave of the
 6   court or filing declarations that support the merits of the case.” Weissman v. Quail Lodge,
 7   Inc., 179 F.3d 1194, 1197 (9th Cir. 1999). District courts have discretion to dismiss filings
 8   submitted in violation of a vexatious litigant order. See Gilbert v. Rothstein, 125 F. App’x
 9   182, 183 (9th Cir. 2005).
10          Hunt has initiated several bankruptcy appeals over the past few years. See, e.g., In re
11   Hunt, 2015 U.S. Dist. LEXIS 195073, at *3-4 (C.D. Cal. July 8, 2015) (dismissing Hunt’s
12   appeal as moot); In re Hunt, 2017 U.S. Dist. LEXIS 150310, n.1 (C.D. Cal. Sept. 15, 2017)
13   (dismissing Hunt’s appeal and noting that “Appellant [Hunt] has been declared a vexatious
14   litigant in the past, and has a habit of submitting incoherent motions and appeals.”); In re
15   Robert W. Hunt M.D., 2020 U.S. Dist. LEXIS 80301, at *6-8 (C.D. Cal. Feb. 26, 2020)
16   (dismissing Hunt’s appeal).
17          On May 4, 2015, the District Court determined Hunt to be a vexatious litigant. See In
18   re Hunt, CV 15-667 AG, Dkt. 46 (“Pre-Filing Order”). The Court stressed that Hunt “has
19   consistently imposed various significant burdens on the Court’s resources and time by . . .
20   filing numerous appeals from a bankruptcy adversary proceeding, incomprehensible
21   documents, and countless errata.” (Id.) Hunt’s actions demonstrated that she “does not
22   listen to the Court and fails to effectively advocate on her behalf. She appears unwilling to
23   accept any decision not in her favor.” (Id. (emphasis in original).) The Court even found
24   that “a vast majority of [Hunt’s] filings and actions are frivolous.” (Id.)
25          For these reasons, the Pre-Filing Order placed several restrictions on Hunt for
26   initiating appeals from bankruptcy case 2:11-bk-58228-ER. Pursuant to the Pre-Filing
27   Order, Hunt must submit to the Clerk of the Court (1) a copy of the proposed appeal or
28   filing, (2) a letter requesting that it can be filed, (3) a copy of the 15-667 order finding Hunt
                                                    -4-
 Case 2:20-cv-02676-PA Document 18 Filed 09/14/20 Page 5 of 8 Page ID #:787


 1   to be a vexatious litigant, and (4) a $100 bond. The Clerk will then forward the documents
 2   to a judicial officer for a determination whether the filing should be accepted. The Ninth
 3   Circuit concluded that the District Court did not abuse its discretion in declaring Hunt a
 4   vexatious litigant and imposing these pre-filing restrictions. See In re Hunt, 693 Fed. Appx.
 5   595, 596 (2017).
 6          In this case, Hunt has appealed an order from bankruptcy case 2:11-bk-58228-ER, but
 7   has failed to comply with the pre-filing requirements established in the 15-667 AG Pre-
 8   Filing Order. It appears that Hunt attempted to give a $100 bond to the Bankruptcy Court
 9   clerk, who refused to accept it. (See Dkt. 2 at 3.) Hunt failed to submit to the Clerk of the
10   Court (1) a copy of her Notice of Appeal, (2) a letter requesting that it can be filed, (3) a
11   copy of 15-667 AG Pre-Filing Order finding Hunt to be a vexatious litigant, and (4) a $100
12   bond. Instead, Hunt filed the appeal directly with this Court, even though she has
13   successfully complied with the pre-filing requirements in other instances. See In re Hunt,
14   2015 U.S. Dist. LEXIS 195073, at *6 (“Appellant [Hunt] has posted one or more bonds
15   complying with the Court’s Order finding her a vexatious litigant. These bonds are
16   ORDERED returned to Appellant.”). Because the plain language of the Pre-Filing Order
17   issued in 15-667 AG prohibits Hunt from filing appeals without prior approval, the appeal is
18   hereby dismissed.
19          The fact that Carmen Popovich, Miguel Popovich, and Gaston Popovich are named
20   appellants, but are not bound by the 15-667 AG pre-filing requirements, does not change this
21   Court’s analysis. This appeal challenges the Bankruptcy Court’s rejection of a proposed
22   opposition brief that was submitted by Hunt, not the other appellants. The proposed brief
23   contains only Hunt’s contact information and signature, and there is no indication that the
24   other appellants participated in the submission. (Dkt. 2 at 23-24.) Therefore, the Court
25   finds that Hunt has included the other appellants in the caption on this appeal in an attempt
26   to circumvent the pre-filing requirements imposed against her.
27          “[S]ome courts have construed pre-filing injunctions broadly to effectuate the
28   purpose of the injunction and prevent circumvention of the injunction.” In re Robert W.
                                                    -5-
 Case 2:20-cv-02676-PA Document 18 Filed 09/14/20 Page 6 of 8 Page ID #:788


 1   Hunt M.D., 2020 U.S. Dist. LEXIS 80301, at *8-9 (collecting cases). “Plaintiff should not
 2   be allowed to circumvent the court that issued the order by asking this Court to narrow the
 3   order or decline to enforce it.” Justice v. Koskinen, 109 F. Supp. 3d 142, 149 (D.D.C.
 4   2015), aff’d, 672 F. App’x 6 (D.C. Cir. 2016); see also Tangwall v. Compton, 2020 U.S.
 5   Dist. LEXIS 86503, at *3 (D. Alaska May 18, 2020) (“Tangwall . . . uses other individuals
 6   and entities to make filings on his behalf to circumvent the Vexatious Litigant Order
 7   entirely. Accordingly, . . . the Court intends to enter a Supplemental Vexatious Litigant
 8   Order to address Mr. Tangwall’s ongoing vexatious conduct.”). For these reasons, the Court
 9   construes the Pre-Filing Order issued in 15-667 AG to cover this appeal, and Appellants’
10   failure to comply with the pre-filing requirements is grounds for dismissal.
11          B.     No Abuse of Discretion in Bankruptcy Court’s Orders
12          In the alternative, the Court finds no evidence that the Bankruptcy Court has abused
13   its discretion in the underlying bankruptcy action. The Court has reviewed Hunt’s proposed
14   “Notice of Opposition and Request for a Hearing,” as well as the Bankruptcy Court’s order
15   rejecting the document in accordance with its prior Vexatious Litigant Order. Hunt’s
16   proposed opposition brief was incoherent, primarily addressed irrelevant matters, and failed
17   to present any meritorious arguments as to why the Compromise Motion should be denied.
18          In rejecting this document, the Bankruptcy Court did not make any factual findings
19   that are illogical, implausible, or without support of inferences that may be drawn from the
20   facts in the record. In other words, there was no abuse of discretion in finding that Hunt’s
21   proposed brief was frivolous and duplicative, and therefore barred under the prior Vexatious
22   Litigant Order. The Court therefore affirms the Bankruptcy Court’s February 14, 2020
23   Order. Compare Melcher, 2016 U.S. Dist. LEXIS 112502, at *6 (affirming Bankruptcy
24   Court’s denial of leave to file an objection that was duplicative, lacked merit, and addressed
25   irrelevant matters in violation of pre-filing requirements); In re Erde, 2019 Bankr. LEXIS
26   3697, at *19 (9th Cir. B.A.P. Dec. 3, 2019) (“Mr. Erde . . . did not satisfy the conditions of
27   the vexatious litigant order. The bankruptcy court correctly denied him permission to file
28   the motion to vacate.”).
                                                   -6-
 Case 2:20-cv-02676-PA Document 18 Filed 09/14/20 Page 7 of 8 Page ID #:789


 1          Nor did the Bankruptcy Court abuse its discretion in its March 9, 2020 Order
 2   Granting the Compromise Motion and Approving the Stipulation between the Chapter 7
 3   Trustees. The Compromise Motion was filed pursuant to Bankruptcy Rule 9019, which
 4   provides that “[o]n motion by the trustee and after notice and a hearing, the court may
 5   approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a). The “purpose of a
 6   compromise agreement is to allow the trustee and the creditors to avoid the expenses and
 7   burdens associated with litigating sharply contested and dubious claims.” In re A & C
 8   Props., 784 F.2d 1377, 1380-81 (9th Cir. 1986). The law “favors compromise and not
 9   litigation for its own sake.” Id. at 1381. “The bankruptcy court has great latitude in
10   approving compromise agreements.” In re Esterlina Vineyards & Winery, LLC, 2018
11   Bankr. LEXIS 760, at *10 (9th Cir. B.A.P. Mar. 13, 2018) (quoting In re Woodson, 839 F.2d
12   610, 620 (9th Cir. 1998)). “To approve a compromise, the bankruptcy court must be
13   satisfied that its terms are ‘fair, reasonable and equitable.’” In re Hooper, 2012 Bankr.
14   LEXIS 680, at *15 (quoting In re A & C Props., 784 F.2d at 1382).
15          The Court has reviewed the Compromise Motion, which sought an order from the
16   Bankruptcy Court authorizing and approving a Stipulation between the Chapter 7 Trustee for
17   the Estate of Peli Popovich Hunt and the Chapter 7 Trustee for the Estate of Robert W.
18   Hunt, M.D., a Medical Corporation. See 2:11-bk-58228-ER, Dkt. 717. If approved, the
19   Stipulation would result in the allowance of administrative expense claims and withdrawal
20   and disallowance of general unsecured claims. The Compromise Motion was filed pursuant
21   to Bankruptcy Rule 9019, and the parties recognized that “formal objections to the claims
22   will involve a number of contested factual issues and may result in costly and protracted
23   litigation to the detriment of both the Debtor’s estate and the Popovich Hunt estate.” Id. at
24   6. The parties believed the Stipulation “eliminates the need for any litigation regarding or
25   objections to the claims,” and therefore should be approved by the Court. Id. at 7. The
26   Bankruptcy Court granted the Compromise Motion and determined that “the Stipulation is
27   reasonable, adequate under the circumstances, and in the best interest of creditors. See
28
                                                   -7-
Case 2:20-cv-02676-PA Document 18 Filed 09/14/20 Page 8 of 8 Page ID #:790
